Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on October 11, 2021. Claims 32-38 are pending in the application and being examined herein.
Status of Objections and Rejections
The objection to the drawings is maintained and modified in view of Applicant's amendment.
The rejection of claims 35 and 36 under 35 USC 112(b) as being indefininte is withdrawn in view of Applicant's amendment.
All other rejections from the previous office action are maintained and modified as necessitated by the amendment.

Drawings
The drawings were received on October 11, 2021.  These drawings are unacceptable with respect to Fig. 34.
The drawings are objected to because FIG. 34 remains illegible. Examiner cannot differentiate between the lines on the graph according to the legend. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32-34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over G. A. Blanco, et al., (Anal. Chem., 83, 23, 2011) and further in view of L. Pei, (University of Alberta, 2015).

Regarding claim 32, Blanco teaches a method for the separation and detection of nitrate, perchlorate, azide and chlorate anions in a sample using electrophoresis (An SI-CE instrument capable of application of high voltages ((30 kV) along with short capillaries has been designed, nitrate, perchlorate, chlorate, and azide could be partially resolved from the background ions, p. 9074, Conclusions), the method comprising a sample processing sequence which comprises:
 introducing a sample and a background electrolyte comprising polyethyleneimine into a separation channel (The pump was used to deliver sample and BGE through the system, p. 9069, right column, instrument design and operation, The optimal BGE consisted of 50 mM Tris (tris(hydroxymethyl)- aminomethane) and 50 mM CHES (cyclohexyl-2-aminoethanesulfonic acid) at pH 8.9. PEI (0.05% (w/v)) was added to alter the separation selectivity, p. 9070, optimal electrophoretic conditions, second paragraph) coated with the final layer of the separation channel coating is a cationic polymer layer  (a hexadimethrine bromide (HDMB)-coated capillary, such that HDMB is used to control the EOF, p. 9071, right column, last paragraph), and the cationic polymer forming the cationic polymer layer is not polyethyleneimine (a hexadimethrine bromide (HDMB)-coated capillary, such that HDMB is used to control the EOF, p. 9071, right column, last paragraph); 
applying a voltage potential across the separation channel to effect a separation of the nitrate, perchlorate, azide and chlorate anions (Separation was driven by a Spellman CZE2000 high-voltage power supply (Hauppauge, NY, U.S.A.) working under reversed polarity with the anode (+) electrode immersed in the outlet glass vial, p. 9070, left column, 3rd paragraph); and 
(Fig. 2, showing detection of nitrate, perchlorate, azide and chlorate).
Blanco teaches wherein a single cation layer of hexadimethrine bromide (HDMB) is used to coat the separation channel p. 9071, right column, last paragraph but fails to teach alternating layers of a cationic polymer and an anionic polymer, wherein the first layer and the final layer of the separation channel coating are cationic polymer layers. 
Pei teaches capillary electrophoresis of inorganic anions (title) and that using polycations such as polybrene (hexadimethrine bromide) form stable semi-permanent coatings at acidic to neutral pH, but were surprisingly unstable coatings at high pH (p. 192, 1st paragraph). Pei teaches successive multiple ionic layer (SMIL) coatings have demonstrated higher stability than just poly-cationic coatings and teaches SMIL coatings consist of multiple layers of polycations (PDADMAC) and poly-anions (poly(sodium 4-styrenesulfonate), PSS) (p. 194, 1st paragraph) wherein a 5-layer PDADMAC/PSS coating was used, i.e., the last deposited layer was a PDADMAC layer, (p. 94, last paragraph). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the polyelectrolyte coating as taught by Blanco to be alternating layers of a cationic polymer and an anionic polymer, wherein the first layer and the final layer of the separation channel coating are cationic polymer layers as taught by Pei because doing so would provide more stability at alkaline pHs (Pei, p. 192, 1st paragraph). 


Regarding claim 33, Blanco teaches comprising locating a cartridge comprising the separation channel (commercial PEEK tee-shaped connection and capillary, capillary tip was fixed at a constant position close to the center of the interface with the help of a piece of capillary (360 μm o.d.) introduced across the horizontal arm of the tee, p. 9069, Instrument design and operation) into a position so as to allow the sample processing sequence to be conducted, prior to conducting the sample processing sequence (A commercial PEEK tee-shaped connection (P-727, Upchurch Scientific, Oak Harbor, WA, U.S.A.) was used to interface the flow system and the CE capillary., The capillary tip was fixed at a constant position close to the center of the interface with the help of a piece of capillary (360 μm o.d.) introduced across the horizontal arm of the tee, p. 9069, Instrucment design and operation - 9070, left column, first paragraph, Examiner interprets fixing the capillary tip prior to injection of the sample to meet the instant limitation).

Regarding claim 34, Blanco teaches comprising locating a cartridge comprising the separation channel and a background electrolyte reservoir (The outlet side of the capillary was introduced into a glass vial of 25 mL filled with BGE, commercial PEEK tee-shaped connection and capillary, Capillary tip was fixed at a constant position close to the center of the interface with the help of a piece of capillary (360 μm o.d.) introduced across the horizontal arm of the tee, p. 9069, Instrument design and operation) into a position so as to allow the sample processing sequence to be conducted, prior to conducting the sample processing sequence (The outlet side of the capillary was introduced into a glass vial of 25 mL filled with BGE, a commercial PEEK tee-shaped connection (P-727, Upchurch Scientific, Oak Harbor, WA, U.S.A.) was used to interface the flow system and the CE capillary., The capillary tip was fixed at a constant position close to the center of the interface with the help of a piece of capillary (360 μm o.d.) introduced across the horizontal arm of the tee, p. 9069, Instrument design and operation - 9070, left column, first paragraph, Examiner interprets fixing the capillary tip and glass vial prior to injection of the sample to meet the instant limitation).

Regarding claim 37, Blanco as modified by Pei fails to explicitly wherein the teaches wherein the cationic polymer forming the cationic polymer layer is hexadimethrine bromide, the anionic polymer forming the anionic polymer layer is polystyrene sulfonate. However, Blanco teaches a hexadimethrine bromide (HDMB)-coated capillary, such that HDMB is used to control the EOF, p. 9071, right column, last paragraph, Blanco. Blanco teaches Numerous cationic polymers have been employed to manipulate the selectivity of inorganic anions in ion-exchange electrokinetic chromatography, with HDMB, PEI, and poly(diallyldimethylammonium chloride) (PDADMAC) being the most frequently used compounds (p. 9071), right column, 3rd paragraph).
Pei teaches multiple layers of polycations (PDADMAC) and poly-anions (poly(sodium 4-styrenesulfonate), PSS) (p. 194, 1st paragraph). Therefore it would have been obvious to one of ordinary skill in the art at time of filing the invention to use the combination of the cationic polymer forming the cationic polymer layer is hexadimethrine bromide and wherein the anionic polymer forming the anionic polymer 

Regarding claim 38, Blanco teaches wherein the concentration of polyethyleneimine in the background electrolyte is between about 0.03 and 0.08% by weight (PEI (0.05% (w/v), p. 9070, right column, Optimal Electrophoretic Conditions, 2nd paragraph).


Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over G. A. Blanco, et al., (Anal. Chem., 83, 23, 2011) and further in view of L. Pei, (University of Alberta, 2015). as applied to claim 33 above and in further view of AB SCIEX, (2015).

Regarding claims 35 and 36, Modified Blanco is silent with respect to replacement of the cartridge and performing multiple runs and therefore fails to teach comprising said sample processing sequence multiple times with said cartridge in place prior to replacing said cartridge with a replacement cartridge (claim 35) and to teach comprising replacing said cartridge with the replacement cartridge after performing not less than 1000 sample processing sequences with said cartridge (claim 36). A (Capillaries are housed in cartridges facilitating temperature control and easy exchange of capillary dimensions and surface, p. 7).  Therefore it would have been obvious to one of ordinary skill in the art at time the invention was filed to replace the cartridge after performing the sequences because doing so would enable troubleshooting of broken parts or to use capillaries of different sizes. 


Response to Arguments
In the arguments presented on page 6-7 of the amendment, the applicant argues that coating stability was not a problem discussed in Blanco and that Pei’s premise that stability is improved at high pH is specific to the electrolyte conditions used in Pei in which there are no other polyelectrolytes in the system. Applicant asserts that one of ordinary skill in the art would recognize that it may have been this choice of background electrolyte composition that caused the stability issue in Pei. Applicant asserts that because Blanco already had a polyelectrolyte in the electrolyte composition, giving two electrolytes in the system, a person of ordinary skill in the art would not have considered 
Examiner respectfully disagrees. Blanco teaches using a polyelectrolyte hexadimethrine bromide to coat a separation channel for analysis of inorganic ions in an electrolyte having a pH of 8.9 p. 9071, right column, last paragraph.  Pei found that hexadimethrine bromide, while stable and semi-permanent at acidic to neutral pH but was a surprisingly unstable coating at high pH (>8) (pp. 193-194). Pei teaches SMIL coatings have demonstrated high stability than poly cationic coatings (as taught by Blanco). Therefore it would have been obvious to substitute the coating of Blanco with the SMIL coating as taught by Pei with a reasonable expectation of success of producing a more stable coating. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner does not rely on the teaching of Pei for the background electrolyte. Examiner only relies on Pei for the teaching that a coating of alternating layers of a cationic polymer and an anionic polymer wherein the first layer and final layer are cationic polymer is preferential to the HDMB coating at as taught by Blanco when operating at a pH >8. One of ordinary skill in the art would not recognize 
In the arguments presented on page 8 of the amendment, the applicant argues that the Examiner appears to have assume that there was no impact of the PEI of Blanco on the SMIL coating taught in Pei. Applicant asserts that the PEI in the background electrolyte with a PDDMAC exposed SMIL has enormously enhanced stability from days to weeks and this is an unexpected technical effect which is not taught in Blanco or Pei. 
Examiner respectfully disagrees. Applicant has not met their burden to establish unexpected results. The burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. MPEP 716.02(d)(I). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." Applicant’s specification does not provide evidence vis-a-vis wherein PEI in the background electrolyte with a PDDMAC exposed SMIL has enormously enhanced stability from days to weeks. Applicant points to general statements about stability in the specification. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795